SMITH, Judge.
Defendant, Cheryl Kwiatkoski, appeals her conviction by a jury of second degree burglary, third degree burglary, and felony theft. Her only contention on appeal is that the trial court committed reversible error in rejecting her tendered instruction on the definition of voluntariness. We affirm.
The prosecution’s evidence established that defendant made five written and oral statements in which she confessed to entering her employer’s premises and taking money from its safe without authorization. The statements were made to a security consultant who interviewed all employees about the burglaries and theft and to one of defendant’s supervisors. In an in camera hearing the trial court found that the statements were voluntarily made and denied defendant’s motion to suppress them. See Hunter v. People, 655 P.2d 374 (Colo.1982). That ruling is not now contested. Defendant testified at trial that she did not commit the offenses but was pressured into confessing to them by threats and promises made by the security consultant.
With respect to the alleged involuntariness of defendant’s statements, the jury was instructed as follows:
“The burden is upon the prosecution to prove, beyond a reasonable doubt, that any out-of-court statements made by the Defendant were voluntary. If you believe from all the evidence in this case statements alleged to have been made by the Defendant were not voluntary, or if you entertain a reasonable doubt on this point, you shall disregard the statements entirely.”
The jury was instructed also that it was defendant’s theory of the case that she did not commit the offenses and that her confessions were not true.
Defendant’s tendered instruction defining the word voluntary which the court rejected read:
*983“Statements are not voluntary if they are extracted by any sort of threats or violence, or obtained by any direct or implied promises, however slight, or by the exertion of any improper influence.”
The word “voluntary” is not so unusual or unfamiliar as to require elaboration. The jury was instructed on defendant’s theory of the case in plain, understandable English. No more was required. See People v. Ortega, 181 Colo. 223, 508 P.2d 784 (1973); Ogden v. State, 96 Nev. 258, 607 P.2d 576 (Nev.1980).
Judgment affirmed.
PIERCE, J., concurs.
TURSI, J., dissents.